Citation Nr: 9905681	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-20 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic 
coronary artery disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1956.



FINDING OF FACT

Competent evidence of a nexus between an incident of service 
and arteriosclerotic coronary artery disease with myocardial 
infarction has not been presented.



CONCLUSION OF LAW

The claim for service connection for arteriosclerotic 
coronary artery disease with myocardial infarction is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Upon enlistment examination conducted in February 1952, the 
veteran's lungs, chest, heart, and vascular systems were 
clinically evaluated as normal.  

Service medical records contain a record signed by the 
veteran and dated in February 1952 wherein the veteran 
acknowledged that he had never suffered from various 
ailments, including heart disease.

Radiology reports and records dated in February, March, and 
May of 1952 reflect impressions of "prominence of vascular 
pattern on the right 2nd anterior interspace."  It was noted 
the vascular pattern was prominent in the right second 
anterior interspace on films dated February 10, 1952 and 
February 19, 1952.  The following reports noted there was no 
change in description.  The remaining lung fields were noted 
as clear, and the heart and mediastinal shadows were noted as 
within normal limits.  

A clinical record dated in December 1955 reflects negative 
chest x-ray results.

Upon separation examination conducted in December 1955, the 
veteran's lungs, chest, heart, and vascular system were 
clinically evaluated as normal.  The veteran's service 
medical records are silent for complaints or diagnoses 
pertinent to the heart and/or cardiovascular system.

Private hospital records for the time period of June 1976 to 
September 1976 reflect a June 1976 hospital admission for 
complaints of chest pain.  A June 1976 discharge diagnosis of 
"arteriosclerotic coronary artery disease with myocardial 
infarction, uncomplicated" was noted.  The discharge summary 
further reflects a notation that the veteran had smoked one 
and a half pack of cigarettes for the past twenty years, and 
a strong recommendation that the veteran discontinue smoking 
entirely.  X-ray reports dated in June 1976 reflect that no 
infiltrate was identified and mediastinal structures were not 
remarkable; a conclusion of no significant abnormalities was 
noted.  

A surgical report dated in August 1976 reflects the veteran 
underwent a coronary bypass procedure to the right and left 
anterior descending and obtuse marginal with endarterectomy 
of the right coronary artery.  A diagnosis of coronary artery 
disease was noted.  

A discharge summary dated in September 1976 reflects a 
discharge diagnosis of coronary artery disease; status post 
coronary bypass surgery with saphenous vein bypass grafts 
placement to obtuse marginal branch, left anterior descending 
artery, right coronary artery; endarterectomy, right coronary 
artery.  

An October 1976 private medical record reflects an impression 
of arteriosclerotic heart disease, antecedent inferior 
myocardial infarction; status post-op coronary artery by-pass 
to the right and left anterior descending and obtuse marginal 
coronary arteries; no cardiomegaly; abnormal 
electrocardiogram; compensated; New York Heart Association 
classification cardiac status II; Prognosis II.  In a review 
of risk factors, the physician noted increased triglycerides, 
previous labile hypertension, a family history of heart 
disease and diabetes, and that the veteran had smoked "one 
package of cigarettes" until June 1976.  

Private medical records from Dr. "W" dated from October 
1980 to July 1981 reflect impressions of a stable 
cardiovascular state, but noted the veteran was overweight.

Private medical records from Dr. "T" dated from December 
1986 to April 1993 reflect complaints relevant to chest pain.  
An impression of coronary artery disease was noted 
throughout.  January 1987 records reflect the veteran 
underwent a catheterization procedure.  An October 1989 
clinical entry reflects continued chest pain with more than 
minimal activity.  An April 1990 cardiac ultrasound report 
reflects an interpretation of a mild degree of left ventricle 
and left atrial enlargement; good left ventricular function 
observed; and no other abnormalities identified.  Clinical 
entries from April 1990 to April 1993 reflect the veteran was 
doing well; however, recommendations that the veteran lose a 
substantial amount of weight, and concerns that the veteran's 
excess weight put him at risk for more problems were noted.  

Private medical records covering the time period of February 
1995 to October 1997 reflect complaints of chest discomfort 
in August of 1996 and an impression that the chest discomfort 
was nocturnal angina or gastroesophageal reflux.  The veteran 
was treated with medication.  September 1996 clinical records 
reflect the veteran underwent an exercise thallium which 
revealed evidence of anteroseptal ischemia and some ischemia 
involving the posterolateral wall.  A recommendation of a 
cardiac catheterization was made, but it was noted the 
veteran chose to continue with current medications.  A 
January 1997 clinical record reflects an unremarkable cardiac 
examination and no dependent edema.  


Analysis

The veteran contends service connection is warranted for 
arteriosclerotic coronary artery disease with myocardial 
infarction.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for heart disease if 
manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski,   2 Vet. App. 609, 611 
(1992). In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the United States Court of Veterans 
Appeals has held that there is a duty to assist a veteran in 
the completion of his application for benefits under 38 
U.S.C.A.§  5103(a) (West 1991), depending on the particular 
facts in each case.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
facts and circumstances of this case are such that no further 
action is warranted.

Following a review of the record, the Board finds that 
service connection for arteriosclerotic coronary artery 
disease with myocardial infarction is not warranted.  
Competent evidence of a nexus between an incident of service 
and arteriosclerotic coronary artery disease with myocardial 
infarction has not been presented.  The earliest indication 
of coronary artery disease is contained in medical records 
dated in 1976, when the veteran suffered a myocardial 
infarction.  Although the veteran's service medical records 
reflect radiology reports of the veteran's heart area, they 
do not contain any diagnoses, nor is there any evidence of 
heart disease within the one-year presumptive period.  
Additionally, the post-service medical evidence presented is 
silent in regards to the etiology of the veteran's current 
heart disease, diagnosed as arteriosclerotic coronary artery 
disease with myocardial infarction.  In fact there is no 
express opinion that any one of the veteran's risk factors, 
such as smoking, caused his current heart disease.  Thus 
there is no competent medical evidence that the veteran's 
arteriosclerotic coronary artery disease with myocardial 
infarction is related to any in-service incident.  

The claim for service connection for arteriosclerotic 
coronary artery disease with myocardial infarction is 
supported solely by the contentions of the veteran.  The 
assertions involve questions of medical causation or 
diagnosis, and thus cannot constitute evidence to render the 
claim well grounded, because lay witnesses are not competent 
to offer such medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, there is no competent medical 
evidence of a relationship or nexus between the 
arteriosclerotic coronary artery disease with myocardial 
infarction currently diagnosed and any incident of service.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore the 
claim is not well grounded and must be denied.

The veteran has asserted that cigarette smoking, which he 
began to do in service, led to his cardiovascular disease.  
Even on the assumption that the veteran's  raising of this 
matter is not barred by those provisions of Public Law No. 
105-206 which precludes service connection for disability 
from the use of tobacco products for claims filed after June 
9, 1998, the present application remains not well grounded.  
The reason for this conclusion is that there is no competent 
medical evidence linking smoking during service to his heart 
disease.  Secondly, there is likewise no competent medical 
evidence to the effect that the veteran became nicotine 
dependent during service.  Without such evidence, there is no 
nexus or linkage between coronary heart disease and smoking 
either during or after service.



ORDER

Service connection for arteriosclerotic coronary artery 
disease with myocardial infarction is not warranted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

